Jenkins, P. J.
It appearing, from tlie remittitur and tlie opinion of the Supreme Court, that the judgment of this court rendered in this case (see Payne v. Allen, 28 Ga. App. 8, 110 S. E. 345), has been reversed, the former judgment of this court is vacated, and, in accordance with tlie ruling of the Supreme Court, the judgment of the court below is reversed because the court erred in not sustaining the special de*81murrer to paragraph 7 of the plaintiff’s petition. Payne v. Allen, 155 Ga. 54 (116 S. E. 640).
Decided March 17, 1923.
Ilartsfield & Conger, Pope & Bennet, for plaintiff in error.
B. L. Berner, IF. M. Harrell, ■John B. Wilson, contra:

Judgment reversed.


Stephens and Bell, J.J., concur.